Filed 4/26/22 Kern Regional Center v. M.W. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


            IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    KERN REGIONAL CENTER ,
                                                                                             F082910
            Plaintiff and Respondent,
                                                                              (Super. Ct. No. MI003503-00)
                    v.

    M.W.,                                                                                 OPINION
            Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. Marcos R.
Camacho, Judge.
         Rudy Kraft, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Cynthia Zimmer, Kern County District Attorney, Esther Schlaerth, Deputy District
Attorney, for Plaintiff and Respondent.
                                                        -ooOoo-

*        Before Franson, Acting P. J., Peña, J. and Snauffer, J.
       In this appeal, M.W. challenges the sufficiency of the evidence supporting the
conclusion he is a developmentally disabled person who is a danger to himself and/or
others, resulting in his commitment to the custody of the California Department of State
Hospitals at the Kern Regional Center (KRC). M.W. also challenges the term of his
commitment as violating his right to equal protection under the constitution. KRC
disputes these contentions. Following our review of the record and our consideration of
the legal standards governing these forms of commitments, we affirm the findings
supporting M.W.’s commitment to KRC, and further conclude there was no violation of
M.W.’s constitutional rights. We affirm.
                              PROCEDURAL SUMMARY
       On May 18, 2020, KRC filed a petition pursuant to Welfare and Institutions Code1
section 6500 et seq., alleging M.W. was a developmentally disabled person who posed a
danger to himself and/or others, and that this disability makes it difficult to control his
dangerous behavior. A hearing on the petition was held almost one year later in May and
June 2021. On June 16, 2021, the court issued its ruling finding M.W. was a
developmentally disabled person who was a danger to himself and/or others, as defined
by sections 6500 through 6512, and that his mental deficiency, disorder, and/or
abnormality caused him serious difficulty in controlling his dangerous behavior. The
court further found that the least restrictive placement for M.W. to achieve the purposes
of treatment was a residential or group home.
                                 FACTUAL SUMMARY
       The facts supporting the petition were presented through two witnesses in support
of the petition, followed by M.W.’s testimony.




1       Unless otherwise specified, all further statutory references are to the Welfare and
Institutions Code.


                                              2.
1.     Eric Coronado
       Coronado is an administrator at the group home where M.W. is a resident.
Coronado has known M.W. since 2009 when M.W. was transferred from a state hospital,
but worked with him specifically during two periods, between 2009 and 2010, and again
since 2017. Coronado has accompanied M.W. often since 2019 when he has gone on
“outings” giving residents of the group home the opportunity to leave the home twice a
week. On these occasions, Coronado has observed M.W. staring at children for several
seconds, at which time he would remind M.W. to stay focused, resulting in him pulling
his eyes away and refocusing on the task. According to Coronado, this happened
anywhere from one to four times an outing depending on where they were and the
number of children in the vicinity. The children M.W. often stared at ranged in age
between three and 10, and were of both genders. These episodes were documented once
they returned to the group home.2
       These outings stopped between March and October 2020 due to Covid, but
resumed thereafter. Coronado testified that because these episodes of staring happened
when they were out in the community, M.W. needed more one-on-one support during
these outings.
2.     Dr. Michael Musacco
       Musacco has evaluated M.W. pursuant to section 6500, every year for the past
10 to 11 years on behalf of KRC. The parties stipulated to Musacco’s qualifications to
provide testimony and opinions as an expert in this matter.
       Musacco’s most recent written evaluation was completed in April 2020. In
addition to reviewing various reports completed by the group home, the day program
M.W. participates in, and the report issued by M.W.’s therapist, Musacco spoke to M.W.


2      Several “Daily” notes showing how these incidents were documented, were
entered into evidence.


                                            3.
before completing the evaluation. When Musacco specifically asked M.W. about reports
he was staring at children, M.W. denied he stared at children. M.W. also denied he had
any sexual interest in children, or that he was ever instructed to refocus after allegedly
staring at children.
       Musacco concluded M.W. required placement in a community care facility which
could provide a safety net and the necessary supervision that would allow him to function
in the community. Musacco offered his expert opinion that M.W. is developmentally
disabled, and that he,

       “poses a risk of harm to others and possibly to himself insofar as his
       developmental disability results in coping deficits and maybe a failure to
       understand risk to the extent that without close supervision, I believe that
       [M.W.] would be a substantial risk for⸻for a sexual reoffense.”
Musacco stated the danger of reoffending was due to a “pedophiliac disorder” which
combined with his developmental disability drives him toward more dangerous
behaviors, which could pose a problem because of the risk he will not be able to control
his urges without staff assistance.
       Musacco stated his belief that if M.W. attempted to live independently in the
community, there would be a substantial risk he would act in a way that would be
harmful to himself or others. For this reason, Musacco believed the least restrictive
environment for M.W. would be one that provides full-time supervision, and that his
current placement was advantageous because the care providers there understand his
vulnerabilities.
       Addressing M.W.’s diagnosis, Musacco testified M.W. has a mild intellectual
disability that occurred before he turned 18. This condition is chronic and lifelong and
will not go away, even with appropriate services or medication. Musacco believes this
results in M.W.’s intellectual ceiling being substantially depressed. M.W.’s pedophiliac
disorder is chronic and lifelong as well, according to Musacco, and while his sexual urges
may not change over time, they might diminish after the age of 40. Musacco also stated,

                                              4.
however, that there is no way to predict definitively whether someone will reoffend as
they get older.
       Musacco concluded his testimony by noting he had evaluated M.W. annually for
12 years. Musacco believes it is not necessarily where he is placed, but the level of
supervision M.W. is provided that is important. Recognizing he was about to turn 40,
Musacco testified M.W. would have to honestly address his vulnerabilities with his
therapist for there to be a change in the recommendation for his placement. He
specifically believes M.W. can do better in treatment if he is more honest with himself
and with his treatment providers about why he stares at children.
3.     M.W.
       Testifying on his own behalf, M.W. denied staring at children while on outings.
He stated, however, that when encountering children during these outings, he would turn
away on his own. M.W. acknowledged he was always with staff when on these outings,
but believed he did not need their direction to remember to turn away from the children.
He also testified that he was without supervision a couple of times when visiting family,
without incident. M.W. expressed his desire to live independently in an apartment, and
was willing to do that with staff being there “one-on-one,” “24/7.” M.W. felt this would
be helpful in case someone made an unwarranted accusation. During cross-examination,
M.W. admitted that staff would remind him to avert his eyes from children during
outings, but insisted that he was not actually engaging in this conduct.
4.     Trial Court’s Ruling
       On June 16, 2021, the trial court found that M.W. is a developmentally disabled
person who is a danger to himself and possibly to others, as those terms are defined by
sections 6500 and 6512. The court also concluded M.W.’s mental deficiency or disorder
causes him to have difficulty controlling his dangerous behavior. Based on these
findings, the court concluded the least restrictive alternative placement necessary to
achieve the goals of treatment is a residential facility or group home.

                                             5.
                                       DISCUSSION
I.     Substantial Evidence Supports the Trial Court’s Findings
       M.W. contends substantial evidence does not support his commitment under
section 6500. M.W. specifically points to a lack of evidence supporting the conclusions
reached by the government’s expert witness. M.W. contends the expert witness’s
diagnosis of pedophilia is unsupported and that his developmental disability alone does
not make him a substantial risk of danger to anyone, as is required by law.
       A.     Applicable Law
       Section 6500, subdivision (b)(1) provides, “[a] person with a developmental
disability may be committed to the State Department of Developmental Services for
residential placement other than in a developmental center or state-operated community
facility, … if the person is found to be a danger to self or others.” Case law has
interpreted this language to require there be a showing that:

       “(1) he has a ‘developmental disability’ [citation], (2) he poses a ‘danger to
       [him]self or others,’ which can be established by a prior ‘finding of
       incompetence to stand trial’ during a prosecution for several felonies,
       including any ‘felony involving death, great bodily injury, or an act which
       poses a serious threat of bodily harm to another person’ [citations], and
       (3) his developmental disability played a ‘substantial factor’ in ‘causing
       him … serious difficulty in controlling his … dangerous behavior.’ ”
       (People v. Nolasco (2021) 67 Cal.App.5th 209, 218 (Nolasco).)
       Section 6500 defines a “ ‘developmental disability’ ” as a “disability that
originates before an individual attains 18 years of age,” and that can be expected to
continue indefinitely, constituting a substantial disability for that individual. (§§ 6500,
subd. (a)(2), 4512, subd. (a)(1).) A petition under section 6500 must also show proof of
current dangerousness linked to the committed person’s developmental disability. (In re
O.P. (2012) 207 Cal.App.4th 924, 932.) Finally, the developmental disability must be a
substantial factor in causing the person to have serious difficulty in controlling the
behavior. (People v. Cuevas (2013) 213 Cal.App.4th 94, 106–107.)


                                              6.
       When conducting a substantial evidence review, “the appellate court ‘must view
the evidence in a light most favorable to respondent and presume in support of the
judgment the existence of every fact the trier could reasonably deduce from the
evidence.’ ” (People v. Johnson (1980) 26 Cal.3d 557, 576–577.) To be substantial, the
evidence must be “ ‘of ponderable legal significance … reasonable in nature, credible and
of solid value.’ ” (Id. at p. 576.) The issue of substantial evidence must be resolved after
considering the entire record. (Id. at p. 577.)
       B.     Application
       Our review of the entire record leads us to conclude substantial evidence supports
the trial court’s finding that M.W.’s developmental disability was a substantial factor in
his inability to control dangerous behaviors. This conclusion is supported by the
testimony of Musacco, who has evaluated M.W. for over 11 years on the issue of his
placement. Musacco specified he spoke to M.W., Coronado and M.W.’s therapist, and
reviewed various reports addressing M.W.’s behavior over the course of the prior year.
Musacco concluded that M.W. has a developmental disability that impacts his ability to
understand potential risks posed and the necessary and appropriate safety precautions that
need to be taken. Musacco believed this to be especially dangerous because his
developmental disability makes it hard for M.W. to manage the urges brought on by an
underlying pedophiliac disorder, which could lead to a substantial risk of “sexual
reoffense.” Musacco concluded M.W. would need to be placed in a community care
facility, which would provide a safety net and supervision allowing him to function in the
community, without putting others at risk.
       The testimony provided by Musacco puts into context the earlier testimony
provided by Coronado, the group home administrator, who testified to the numerous
times M.W. had to be redirected when on “outings” when he would be caught staring for
prolonged periods of time at very young children, requiring he be redirected and told to
focus his attention elsewhere. These instances of “prolonged staring” were documented

                                              7.
in several daily progress logs entered into evidence. One particular notation documents
an incident where inappropriate pictures of a very young girl were found on a USB drive
in M.W.’s possession, resulting in his losing computer privileges for a period of time.
Another incident noted involved M.W. getting anxious while watching a family with a
young boy in a doctor’s office. This required the staff to take M.W. out of the waiting
room so he could calm down.
       In his appellate brief, M.W. argues substantial evidence does not exist because
Musacco never made the connection of M.W.’s dangerousness to his developmental
disability. A series of cases are cited for the proposition that “mental retard[ation]” alone
cannot support a finding of “dangerousness.” However, that is not what happened here.
Musacco specifically made the connection between M.W.’s developmental disability and
his inability to control his urges fueled by a pedophiliac disorder, and the potential risk
posed to others. Moreover, if a person with a developmental disability is already in the
care or treatment of a facility at the time a petition for commitment is filed, proof of a
recent overt act while in that facility is not required to support a finding the person is a
danger to himself or others. (§ 6500, subd. (b)(3).)
       Musacco, who both parties accepted as an expert in this field, provided his
assessment that M.W. met the criteria laid out in section 6500. Musacco’s conclusions
were not speculative, but were backed up by the testimony offered by Coronado and the
evidence provided in the various daily progress logs entered into evidence, documenting
M.W.’s conduct while on outings outside the group home. It is not our role at this stage
to second guess the trial court’s reasonable factual inferences. (People v. Cuevas, supra,
213 Cal.App.4th at pp. 106–107.)
       Again, we are required to review the entire record and provide deference to the
judgment below. (People v. Johnson, supra, 26 Cal.3d at pp. 576–577.) Substantial
evidence supports the trial court’s conclusion M.W.’s developmental disability causes



                                              8.
him to have difficulty controlling his dangerous behavior, and thus creates a substantial
risk of serious physical harm to himself or others within the meaning of section 6500.
II.    M.W.’s Right to Equal Protection Was Not Violated
       M.W. contends that because his commitment expires on the anniversary of the last
order, rather than the anniversary of the first time he was committed, his right to equal
protection has been violated. To make this argument, M.W. notes that when individuals
have been found mentally unfit to stand trial, each commitment ends on the anniversary
of that first commitment, not the anniversary of subsequent orders recommitting the
individual. (See § 5008, subd. (h)(1) [discussed in the case of Conservatorship of
Murphy (1982) 134 Cal.App.3d 15 and often referred to as a “Murphy conservatorship”].)
In contrast, M.W.’s commitment under section 6500, expires one year after the last order
of commitment. This often results in commitments under section 6500 being reviewed
later than those under section 5008, and more prolonged commitments as a practical
matter.
       This issue was addressed recently in Nolasco, supra, 67 Cal.App.5th at p. 223,
which concluded the differences between these two forms of commitment survive an
equal protection challenge. Applying a rational basis test, the Nolasco court stated
Murphy conservatorships address mental illness which is often treatable and temporary.
These conditions can be “ ‘intermittent or short lived.’ ” (Id. at p. 222.) Those who are
subject to section 6500, have a developmental disability, which appears early in life and
does not recede. (Ibid.) The court felt because mental illness can be fleeting, there is a
need to have commitments reviewed “sooner rather than later.” (Id. at p. 223.) As a
result, the “differential treatment between the end date for the period of recommitment
under section 6500 and under a Murphy conservatorship withstands rational basis
scrutiny.” (Id. at pp. 225–226.)
       We agree with the court in Nolasco, and find no reason to revisit the issue here.
M.W.’s right to equal protection was not violated.

                                             9.
                                     DISPOSITION
      The judgment is affirmed. In the interest of justice, all parties shall bear their own
costs on appeal.




                                            10.